 



Exhibit 10.j
June 15, 2007
Mr. Donald DeMarie
[Address]
Dear Donny:
Richard, Alan and I, as well as other members of the executive staff and members
of the Masco Board, are delighted that you have decided to relocate to Michigan
and the Masco Corporate Office.
Position
Your new position title is Executive Vice President. As we have discussed, you
and I together with the rest of the management team have a tremendous
opportunity to continue building on the foundation that Richard, Alan and others
have put in place to drive value for our shareholders. We have leadership
positions in the markets we serve reflecting our products, brands and the
exceptional people who make up Masco; I am excited and I know you are too!
Cash Compensation
Effective July 1, 2007, your base salary will be increased to an annualized rate
of $625,000. This will continue to be reviewed, generally on an annual basis,
with your next review scheduled for July 1, 2008, or at such time as you assume
additional responsibilities, as we have discussed. Your executive cash bonus
program will provide you the opportunity to earn a cash bonus of up to 160% of
base compensation, based on the yearly goals established for Masco executives by
the Organization & Compensation Committee of the Masco Board. The executive
stock award program also provides an annual stock award opportunity of up to
160% of base salary.
In recognition of your promotion and to facilitate your relocation, Masco will
also pay you an additional, one time, $550,000 cash bonus, such payment to be
made when you have signed a purchase agreement on a new home here in the greater
Detroit area.
Long Term Incentive Compensation
The Organization and Compensation Committee of the Masco Board approved a
special stock award and stock option in recognition of your promotion.
1) The Committee has approved a stock award of 75,000 shares of Masco
Corporation common stock. This award has an annual 10%, ten-year vesting
schedule. All unvested shares will pay a dividend if declared by the company.
2) The Committee has approved a stock option of 150,000 shares. The exercise
price of this stock option is $30.16 per share. Masco’s stock options vest at
the rate of 20% per year and are exercisable for ten years from the date of the
grant.

 



--------------------------------------------------------------------------------



 



Page 2 — DeMarie
Purchase of Current Residence
Masco will purchase your current residence for a minimum of $1,450,000. This
amount will be adjusted to reflect the higher of the appraisal currently in
process or the selling price we ultimately receive upon sale. As discussed,
given the current market dynamics we agree that this approach will provide an
equitable outcome for you and the Company.
We want to help you make this move without losing focus on your businesses or
causing undue stress on your family. You would be responsible for the payment of
any taxes or deferred taxes involved in this purchase and the tax implications
should be discussed with your personal tax advisor. Masco will be responsible
for closing costs on both our purchase and subsequent sale including commissions
on the subsequent sale. Any real estate taxes and assessments owed up to the
time of Masco’s purchase of the house, would remain your responsibility. You and
your family agree to cooperate in Masco’s subsequent showing and sale of the
residence through its authorized representative.
Relocation to Michigan Residence
Masco will reimburse you for duplicate living expenses while transitioning from
your Florida residence to the new Michigan residence.
Masco will arrange to move your household goods from the old residence to the
new residence. The cost of the moving expenses will be paid directly by Masco.
Moving expenses include the charges for packing, loading, transporting,
unloading, unpacking, and insurance on the transported goods.
Masco will reimburse you for the closing costs and attorney’s fees related to
the purchase of your Michigan residence. Closing costs include processing fees,
title search, state and local transfer taxes, survey fees, credit reports,
abstract fees, recording fees, notary fees, owner’s or lender’s title insurance,
termite inspection, mechanical/structural inspection, tests for radon, gas and
asbestos.
Contingent Right to Return to Florida
We recognize that you are agreeing to this relocation without contractual
assurances of future advancement within Masco. lf, during the three-year period
commencing on the date of this letter, you decide that you wish to return to
Florida, Masco agrees that it will guarantee that your sale of the Michigan
residence you are currently purchasing, assuming your continued ownership of
same, will be no less than the purchase price. You, of course, would remain free
to sell the house personally if that would prove to be more financially
beneficial to you.

 



--------------------------------------------------------------------------------



 



Page 3 — DeMarie
This right to have Masco relocate you back to Florida is conditioned on your
remaining with Masco for, at least, an additional one-year period from the date
of the return to Florida. In the event you voluntarily resign or are discharged
for cause from Masco, either during the three-year period or during the one-year
period following any return to Florida, you agree to reimburse Masco for any
payment on your behalf under this provision or forego any payment that this
provision might otherwise require.
Additional Provisions
The anticipated starting date here in Taylor is August 1, 2007. Chuck Greenwood
will coordinate the details of your relocation to Michigan.
I look forward to your relocation and the opportunity to work with you even more
closely than in the past.
Sincerely,
/s/ Tim Wadhams
Tim Wadhams

CC:   Richard Manoogian
Chuck Greenwood

 